Citation Nr: 1241780	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  04-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant had reserve service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); she had periods of ACDUTRA from February 16, 1973, to August 12, 1973, and from November 4, 1978, to November 5, 1978.  Her claims folder has been rebuilt.  

This matter came to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2008, the appellant testified before the undersigned Veterans Law Judge; the transcript is of record.  In a May 2008 decision, the Board, in pertinent part, determined that new and material evidence had been received to reopen entitlement to service connection for back disability, and denied entitlement to service connection for back disability on the merits.  Pursuant to a July 2009 Joint Motion for Partial Remand (JMPR), in an August 2009 Court Order the portion of the Board decision which denied entitlement to service connection for back disability was vacated and remanded for compliance with the JMPR.  In the JMPR, the parties agreed that the portion of the Board decision which reopened entitlement to service connection for back disability should be affirmed.  This matter was remanded in January 2011.


FINDINGS OF FACT

1.  Service records show that the appellant sustained small contusions to the shoulder and upper back while serving on ACDUTRA on November 5, 1978. 

2.  Chronic back disability did not have its clinical onset in service and is not otherwise related to active duty, ACDUTRA, or INACDUTRA. 


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by the appellant's active service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO initially provided the appellant with VCAA notice in December 2002, and additional VCAA notice was sent in November 2007.  Collectively, these letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

Although complete VCAA notice was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  After the RO sent the initial VCAA letter, it readjudicated the case by way of a March 2003 rating decision, March 2004 statement of the case, and supplemental statements of the case.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that with regard to her back claim, as a back disability had already been established, evidence showing a relationship to service would be helpful in establishing the claim.  Likewise, such claim was remanded to obtain a VA medical nexus opinion.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The claims folder contains service treatment records; service personnel records; evidence from the VA Medical Center in Long Beach; private evidence from Dr. Braitman, Dr. Anderson, Dr. Dignam, Dr. Mortensen, Kaiser Permanente, the 21st Century Insurance Company; an accident report provided by the California Highway Patrol; and a hearing transcript.  The appellant was provided an opportunity to set forth her contentions during a February 2008 hearing before the undersigned Veterans Law Judge, and was also afforded VA medical examinations in connection with her appeal.  The record does not contain records from the Long Beach Naval Hospital, however, a search for those records was completed in 2007, and no records were located.  Thus, the Board finds that additional efforts to find any records from Long Beach Naval Hospital would be futile.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria & Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "INACDUTRA" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Only "veterans" are entitled to VA compensation under 38 C.F.R. §§ 1110 and 1131.  To establish status as "veteran" based on INACDUTRA, a claimant must establish that he was disabled resulting from an injury incurred in or disease contracted during the line of duty during that period of INACDUTRA.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Presumptive periods do not apply to INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado- Martinez, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The appellant's service personnel records show that she was scheduled for training duty on November 5, 1978, in pertinent part.  According to a DA Form 2173, while the appellant was waiting in the dental clinic at the Armed Forces Reserve Center on November 5, 1978, a portable dental sink fell on her shoulder and rolled down her back.  As a result, she sustained contusions to her posterior shoulder, and upper back.  It was noted that such injury was incurred in the line of duty. 

A "Disability Statement" signed in November 1978 by a physician shows that the appellant was examined and found disabled with respect to the performance of her occupation from November 5, 1978 to November 7, 1978. 

A private examination report dated in December 1978 shows complaints of upper back pain, which the appellant attributed to the November 1978 incident while on active duty for training.  On examination, there was evidence of tenderness to palpation over the paraspinal muscles, bilaterally, from T-4 to T-10.  There was full range of motion in the neck and shoulders.  Neurological examination was normal.  Assessment was residuals of soft tissue contusions, with symptoms far out of proportion to objective findings. 

On January 1981 VA examination, the appellant reported back pain, in pertinent part.  Diagnosis was a history of contusion of the shoulders and upper back. 

In June 2004, the evidence shows that the appellant was involved in a motor vehicle accident; her motor vehicle was rear-ended by another motor vehicle. 

In December 2004, the appellant underwent a VA examination.  The examiner noted the February 2005 MRI evidence of hemangiomas on the appellant's cervical and thoracic spine.  Impression was that there appeared to be no changed objective findings from previous examinations. 

In May 2005, the appellant underwent another VA examination.  The examiner noted the previous MRI findings of hemangiomas on the thoracic spine.  According to the examiner's June 2005 addendum, he reviewed the claims folder in its entirety and concluded that the hemangiomas are not related to the November 1978 injury.  Unfortunately, the examiner did not provide a rationale for the opinion that appears to attribute the hemangiomas to an "injury" and then conclude that the hemangiomas are unrelated to the November 1978 in-service incident.  Due to the contradictions in the examiner's statement and the lack of rationale, such statement is entitled to no probative weight.

Also, in June 2005, the appellant underwent a scanning of her back with a MyoVision WinScan98.  Moderate and high muscle tension was demonstrated along the cervical spine.

In April 2010, the appellant sought initial consultation with Elain W. Tong, D.O.  The appellant complained of shoulder pain, back pain, numbness in bilateral hands, hemorrhoids, and left ear growth.  The examiner noted that the appellant suffers from bilateral shoulder pain and back pain from an accident that occurred in 1978 on a military base.  She reported that she had a big obstacle fall on her upper back and shoulder region.  She had minor injuries but lost significant range of motion and feels pain daily.  She has gone to physical therapy and has received massages but has not found any relief.  She feels the most pain when trying to reach for things.  She reported struggling with back pain since 1978.  This intermittent pain occurs daily.  Correspondence dated in September 2010 from Dr. Tong states that the appellant has been a patient since April 6, 2010, and that she reported complaints since the November 5, 1978 incident.  The subsequent records from Dr. Tong dated through July 2012 reflect upper back pain, general back pain, and lower back pain in November 2011.  

In November 2011, the appellant underwent a VA examination.  The appellant reported being diagnosed with lumbar disc disease.  She reported the condition had existed since 1978.  She reported the condition is due to injury, it occurred when she was working, she went to lunch and was in the dental room and as she was walking out there was a filled upper tank sink that fell away from the wall and hit her upper back and rolled down her back hitting her lower back and then to the floor.  She reported she fell to the ground.  She was taken to the military hospital and  x-rays were done.  She went to see her physician at Kaiser and she was told she had disc disease.  She was also getting physical therapy in service through VA when she worked there.  She had an MRI of the lumbar spine three years ago showing disc disease.  She reported experiencing pain which began in 1978.  It is located on the lower back and the pain occurs constantly.  The pain travels to the neck and shoulders.  Upon physical and x-ray examination, the examiner diagnosed mild degenerative disc disease with facet arthritis and hyperlordosis.  

The examiner reviewed and summarized the service treatment and personnel records and VA and private treatment records.  The examiner opined that the mild degenerative disc disease with facet arthritis and hyperlordosis is not caused by or a result of her previous injury to her upper back incurred while in the service on November 5, 1978.  The examiner noted that medical records reviewed document the original injury in 1978 as witnessed (in statements dated December 10, 1978 and January 14, 1979) when a dental sink fell and hit her on the edge of her shoulder.  She had been seen multiple times for follow-up for stated neck pain and had been noted to have spasm of the paracervical  muscles of Dr. Tong and by an orthopedic surgeon in April 1980.  She had also been to physical therapy for upper back issues as prescribed in January 1979.  X-ray findings note hyperlordosis in 2011 as well as flattening of lordosis in earlier films and some documentation notes kyphosis.  These terms are often mixed up or used interchangeably; (kyphosis of the thoracic spine is often a rounded convexity common in women with aging and is often seen in osteoporosis and lordosis of the lumbar spine as an accentuation of the normal curvature of the lumbar spine which develops in compensation for a protuberant abdomen or in compensation for kyphosis of the thoracic spine and flexion deformities of the hips.)  Both of these findings are not attributable to trauma.  In 1981, the appellant was assessed by an orthopedic surgeon and her range of motion, strength, and sensation of her upper and lower extremities and spine were normal.  The strange "humping" of the lower spine that he notes is not noted on any further examinations including the examination today.  The appellant had an MRI of the thoracic and lumbar spine as noted by a June 2005 orthopedic surgeon's evaluation that did not show any abnormalities attributable to trauma hence the appellant's current mild disc degeneration and arthritis noted on her x-rays have recently occurred, most likely secondary to the natural aging process.  The examiner also noted that there is also no documentation that the appellant had any injury to her lower back from the original trauma in 1979 to her upper back.

On review, the Board finds that service connection for a back disability is not warranted.  Current back disabilities (hemangiomas on the cervical and thoracic spine and mild disc degeneration and arthritis) have been objectively demonstrated, thereby satisfying the first element of the service connection claim.  There is also evidence showing that the appellant, while on active duty for training on November 5, 1978, sustained contusions on the posterior shoulder and upper back, after a portable dental sink fell on her. 

The appellant asserts that she has had back symptoms since the November 5, 1978 incident.  She is competent to describe pain that has existed since service, however, the Board is not convinced that her pain is equivalent to disability.  The December 1978 private physician diagnosed the appellant with residuals of soft tissue contusions, but noted that the appellant's symptoms were far out of proportion to the objective findings.  Moreover, subsequent to that assessment, the January 1981 VA examiner noted the Veteran's complaints of back pain and indicated that there was no evidence of a chronic back disability.  To the extent the appellant is claiming pain since the inservice incident, she is credible; but the evidence does not reflect that her complaints are a reliable indicator of underlying disability.  Chronic disability of the spine is not shown until June 2004, approximately twenty-six years after the November 1978 incident, and the Board notes that in June 2004, the appellant was involved in a civilian motor vehicle accident.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Accordingly, the Board finds that the evidence of record weighs against a finding that current back disability is related to the November 5, 1978 incident.  The Board finds that the appellant's claim of continuity of symptomatology is less probative than the approximate twenty-six year absence of documented back treatment or documented report of continued back symptoms and the lack of finding of chronic back disability on the December 1978 and January 1981 work-post service of the spine.  Therefore, the Board finds that the appellant's statements, while competent, are not sufficient to establish continuity of disability. 

The record also contains no objective evidence linking the appellant's current back disability to her active service.  As detailed, a VA physician examined the appellant and reviewed and summarized the record in detail in November 2011 and concluded that her current back disability is not due to the November 1978 incident.  As explained by the examiner, mild degenerative disc disease with facet arthritis and hyperlordosis are not due to trauma and are likely due to the aging process.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998). Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, the record does not contain a medical opinion favorable to the claim. 

The appellant has also asserted that the large posterior hump on her neck shown on January 1981 VA examination is related to the November 5, 1978 incident, however, the May 2005 and November 2011 VA examination reports show no evidence of a hump on the appellant's neck, and in any event, there is no evidence relating any neck abnormality shown on January 1981 examination to the November 5, 1978 event. 

The Board has considered the appellant's contention that a relationship exists between current back disability and the November 1978 incident.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In denying the claim, the Board acknowledges that the appellant is competent to describe her back symptomatology.  See 38 C.F.R. § 3.159(a)(2).  The appellant's friends are also competent to provide evidence regarding their own observations.  However, as lay persons, the appellant and her friends are not competent to diagnose any medical disability or render an opinion as to the cause or etiology of any current disability (i.e. that any current back and shoulder disability is related to service) because they have not been shown to have the requisite medical expertise.  

In sum, the Board does not find convincing evidence that chronic back disability had its clinical onset in service or that current back disability is otherwise related to a period of active service.  38 C.F.R. § 3.303. 

The preponderance of the evidence is against the appellant's service connection claim for a back disability.  As such, there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant; the benefit-of-the-doubt rule is not applicable, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


